      Case 1:19-cv-04355-LGS-GWG Document 704 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :

                          Plaintiff,                          :
                                                                   ORDER
                                                              :    19 Civ. 4355 (LGS) (GWG)
COLLECTOR’S COFFEE INC., et al.,
                                                              :

                           Defendants.                         :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        With regard to Mykalai Kontilai’s application (Docket # 675; see also Docket # 687), for
a stay of this case pending appeal of the order appearing at Docket # 658, his application makes
no sense and is denied.

        We put to one side the fact that Kontilai improperly cites to the standard governing a stay
of a court’s order pending an appeal of that order. That case law is inapplicable because
defendant is not seeking a stay of any order issued by Judge Schofield.

        More fundamentally, as this Court previously noted,“[e]ven if the appeal were
successful, and if all assets were freed up to be used by Kontilai for his criminal defense now, it
would have no bearing on other types of relief sought by the SEC, including but not limited to an
injunction prohibiting illegal conduct and monetary penalties.” Docket # 672 at 3. In other
words, even a ruling on the appeal favorable to Kontilai will have no effect on the ability of the
SEC to pursue this case. It would thus make no sense to stay this case to await that ruling.

        The application for a stay pending the appeal of Docket # 658 is denied.

        SO ORDERED.

Dated: December 4, 2020
       New York, New York
